-Proceeding pursuant to article 78 of the CPLR to review a determination of the respondent State Liquor Authority, dated September 18, 1972, which canceled petitioner’s restaurant liquor license and made claim on petitioner’s bond in the amount of $1,000. Determination modified, on the law, by changing the penalty to six months’ suspension of the license, all of which period of suspension^shall be deferred, plus the $1,000 claim on the bond. As so modified, determination confirmed, without costs. We confirm the respondent Authority’s findings of petitioner’s guilt, but tinder all the circumstances we hold that the penalty imposed was excessive and an abuse of discretion to the extent indicated herein. Munder, Latham and *841Shapiro, JJ., concur; Rabin, P. J., and Hopkins, J., dissent and vote to confirm the determination.